DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submissions filed on October 21, 2021 and December 22, 2021 have been entered.
Claims 21 and 24-39 are pending wherein claim 38 remains withdrawn. Between the two submissions, Applicant amended claims 21, 30, 31, 34, 35 and 38, and added new claim 39.
Response to Arguments
Applicant’s arguments with respect to the patentability of the claims have been considered but they are moot because the new grounds of rejection set forth below do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Objections
Claim 32 is objected to because of the following informalities:  
The limitation “the target molecules” in claim 32 should be changed to “the target molecule”. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 24-26 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor, a joint inventor, or the applicant, regards as the invention.
Claims 24-26 are dependent on canceled claims. For examination purposes, they will be presumed to be dependent on claim 21. 

Double Patenting
Claims 21, 25-27, 31-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 5, 3, 6-12 of US 10,357,772 B2, respectively. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of US 10,357,772 B2 anticipate the respective claims of the instant application. 
While the claims of US 10,357,772 B2 do not explicitly recite a microfluidic channel, the first region, or the second region, such features are inherent in the microfluidic device recited in claim 1 of US 10,357,772 B2. Specifically, any given pair of the plurality of microwells recited in claim 1 of US 10,357,772 B2 correspond to the first and second regions, and the fluidic connection between the inlet and said microwells corresponds to the microfluidic channel.   
Likewise, claim 21 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of US 10,675,626 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of US 10,675,626 B2 anticipates claim 21 of the instant application. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 21, 25-29 and 39 are rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Ismagliov et al. (US 2005/0087122 A1), as evidenced by Merriam-Webster.
With respect to claim 21, Ismagliov et al. disclose a method for droplet formation, the method comprising: 
providing a microfluidic network (see [0091]) comprising a first inlet to a microfluidic channel, wherein the microfluidic channel comprises a first region (region upstream of plug-forming region) and a second region (plug-forming region) (see [0101] and Fig. 2A-2); 

flowing said first fluid into said first and second regions, to thereby fill said first region with a continuous volume of the first fluid and such that said continuous volume of first fluid encounters an immiscible second fluid (oil, see [0150]) in said second region, wherein said second fluid breaks a portion of the first fluid from the continuous volume of the first fluid thereby to form and trap* a droplet of said first fluid surrounded by said second fluid in said second region (see Fig. 2A-2).  
*The limitation “trap” is subject to the broadest reasonable interpretation. According to Merriam-Webster, “trap” is defined as “to catch or take in”. Because the immiscible second fluid disclosed by Ismagliov et al. forms droplets of the first fluid by “taking in” (i.e. enveloping) the first fluid, the second fluid is deemed to “trap” the first fluid as recited in the claim. Moreover, because the limitation “trap” is attributed solely to the second fluid, the scope of the limitation “trap” is being interpreted to only encompass the extent to which the second fluid traps the first fluid. It is not being interpreted to encompass additional forms of trapping (e.g. physical immobilization of the droplets) achieved by other entities (e.g. unclaimed wells situated in the second region). That said, given that the trapping accomplished by the second fluid of Applicant’s invention (see specification) is analogous to the trapping accomplished by the second fluid disclosed by Ismagliov et al., the limitation “trap” is deemed to be anticipated by Ismagliov et al.   
With respect to claims 25 and 26, the reactive component is a tissue factor, which reacts with a complementary clotting factor (protein) in blood (see [0311]).
With respect to claim 27, the second fluid is an oil, as discussed above.   
With respect to claims 28 and 29 the oil may or may not comprise a surfactant, depending on the intended use of the invention (see [0166] and [0310]).  
With respect to claim 39, the droplet can be further physically immobilized in wells formed in the second region (see Fig. 16).
Claim Rejections - 35 USC § 103
s 24 and 31-37 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ismagliov et al. 
With respect to claim 24, Ismagliov et al. disclose that the method can be used to conduct any conventional biological reaction, including reactions involving DNA or RNA (see [0163]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to use nucleic acid as the reactive component such that DNA or RNA is the target molecule. 
With respect to claims 31-36, Ismagliov et al. disclose that fluorescent markers can be included in the droplet for the purpose of monitoring reactions inside the droplet (see [0192]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to label the reactive component with fluorescent markers and image fluorescence intensity using a suitable optical detector for the purpose of detecting and/or quantifying the target molecule. Naturally, such an assay would involve fluorescence to be activated upon a desired reaction (i.e. reaction between the target molecule and the reactive component).
With respect to claim 37, the method can be used to conduct PCR (see [0295]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to monitor PCR using fluorescent labels.    

Claim 30 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ismagliov et al.  et al. in view of Schroeder et al. (US 2007/0039866 A1). 
As indicated above, Ismagliov et al. disclose that the second fluid is an oil. Given that Ismagliov et al. disclose that the oil is preferably fluorinated oil (see [0165]), Ismagliov et al. do not necessarily limit the oil to fluorinated oils. Consequently, it would have been obvious to one of ordinary skill in the art to utilize any conventional inert oil suitable for segmenting discrete droplets of a biological fluid, for example PDMS, as taught by Schroeder et al. (see abstract, [0012] and [0191] of Schroeder et al. disclosing that PDMS is one of many oils, which includes fluorinated oils, that can be used to segment discrete droplets of biological fluid).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL S HYUN/Primary Examiner, Art Unit 1796